DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claims 16, 18-19, 23, 25-26 and 30, cancellation of claims 1-15, 17 and 24, and submission of new claims 32-33 in “Claims - 02/14/2022” is acknowledged.  
This office action considers claims 16, 18-23, 25-30 and 32-33 pending for further prosecution. 
Allowable Subject Matter 
Claims 16, 18-23, 25-30 and 32-33 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claims 16 and 23.  the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ “Remarks - 02/14/2022- Applicant Arguments/Remarks Made in an Amendment” along with the amendment of  the references of the Prior Art of record and considered pertinent to the applicant's disclosure in further searches and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: A method for encapsulating a sensing and/or actuator device, comprising: inter alia, “wherein the capping structure comprises a semi-permeable membrane that allows one or more analytes to transverse the semi-permeable membrane selectively with respect to one or more other molecules” as recited in claim 16, and variation of those in claim 23.
The most relevant prior art of references (US 20150362451 A1 to HUNZIKER; Werner et al.) substantially discloses, in Figures 1-4, and in paragraphs [0045+], limitations with the exception of the limitations described in the preceding paragraph.
HUNZIKER; Werner et al. discloses, for claim 16, A method for encapsulating a sensing and/or actuator device, comprising (Fig 4): 
a. providing a sensing and/or actuator device (3) having a demarcation structure (11/5) thereon, the sensing and/or actuator device comprising at least a substrate ([0046]: the gas sensor chip 3 may comprise a semiconductor substrate and CMOS layer arranged on top of the substrate) and a sensing and/or actuator element (33) on the substrate, the demarcation structure (400) contacting the substrate and defining an enclosed area of the substrate, the enclosed area comprising at least the sensing and/or actuator element (33); and 
b. providing an encapsulation material (1) outside the enclosed area, such that the sensing and/or actuator element (3/33) is left uncovered by the encapsulation and such that the sensing and/or actuator element (3/33) can be exposed, 
wherein the demarcation structure (400) further comprises a capping structure (31) overlaying the sensing and/or actuator element (33) or wherein the method comprises positioning a capping structure on the demarcation structure after the encapsulation material is provided, the capping structure overlaying the sensing and/or actuator element (33).
Another prior art of references (US 20050267440 A1 to Herman, Stephen J et al.) substantially discloses, discloses, in paragraph [0148] and in FIGS. 9 and 10 a semipermeable material interposed between the perfusate and the reservoir cap and thus, when the reservoir cap has been activated (i.e., disintegrated) the semipermeable material is interposed between the perfusate and the environment..
Starting from HUNZIKER; Werner et al. as closest prior art there is no motivation for the person skilled in the art to modify the process steps of HUNZIKER; Werner et al.with Herman, Stephen J et al. in the claimed way of wherein the capping structure comprises a semi-permeable membrane that allows one or more analytes to transverse the semi-permeable membrane selectively with respect to one or more other molecules.    

Regarding claim {18-22}, {25-30 and 32-33}, these are allowed because these inherit the allowable subject matter from claim 16 and 23 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
February 22, 2022